—Judgment unanimously affirmed. Memorandum: The evidence is legally sufficient to establish that the burglarized premises constituted a “dwelling” as defined in Penal Law § 140.00 (3) (see, Penal Law § 140.25 [2]; People v Hodgins, 277 AD2d 911; People v Windbush, 202 AD2d 527, 528, lv denied 83 NY2d 878; see generally, People v Quattlebaum, 91 NY2d 744, 746-748). The sentence is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Burglary, 2nd Degree.) Present— Pigott, Jr., P. J., Pine, Wisner, Kehoe and Burns, JJ.